                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:20-CV-414-FL

    UNITED STATES OF AMERICA, ex rel.               )
    DOCTORS MAKING HOUSECALLS, LLC                  )
                                                    )
                        Plaintiffs,                 )
                                                    )
                  V.                                )            ORDER
                                                    )
    BOWEN PRIMARY & URGENT CARE,                    )
    P.A.,                                           )      (FILED UNDER SEAL)
                                                    )
                        Defendants.                 )


          The Government having declined to intervene in this action pursuant to the
                  .                                                                  /
    federal False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows·:
                                                                   '
          IT IS ORDERED that,

          1.      The Relator's Complaint, notice of appearance, the Government's first

    and second motions to extend the seal period, the Court's orders granting those

    motidns, the Notice of Declination, and this proposed Order be unsealed (but not the

    various memoranda in support of motions).

          2.      All other contents of the Court's file in this action remain under seal and

    not be made public or served upon the defendants;

          3.      The seal be lifted as to all other matters occurring in this action after

    the date of this Order;


I
                                                1



               Case 5:20-cv-00414-FL Document 14 Filed 09/03/21 Page 1 of 2
      4.      Should Relators pursue this matter further, the parties shall serve all

pleadings and motions filed in this action, including supporting memoranda, upon

the United States, as provided for in 31 U.S.C. § 3730(c)(3) and N.C. Gen. Stat. § 1-

609(f). The United States may order any deposition transcripts and are entitled to

intervene in this action, for good cause, at any time;

      5.      Should Relators pursue this matter further, the parties shall serve all

notices of appeal upon the United States;

      6.      Should Relators pursue this matter further, all orders of this Court shall

be sent to the United States; and

      7.      Should Relators or the defendants propose that this action be dismissed,

settled, or otherwise discontinued, the Court will solicit the written consent of the

United States before ruling or granting its approval.

      IT IS SO ORDERED,
           3rd_ day of _ _
      This _             September
                            _ _ _ _ __, 2021.



                                        LOUISE W. FLANAGAN
                                        United States District Judge




                                            2



           Case 5:20-cv-00414-FL Document 14 Filed 09/03/21 Page 2 of 2
